United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS         June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                           No. 03-10905
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MERVIN GLEN ANDERSON,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:90-CR-165-ALL-H
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mervin Glen Anderson, federal prisoner # 12497-076, moves

this court to proceed in forma pauperis (IFP) in this appeal from

the district court’s denial of his request for leave to file an

18 U.S.C. § 3582(c)(2) motion to modify his sentence.       He argues

that he should have been allowed to file in the district court a

motion to modify his sentence based on Amendment 478, a 1993

amendment to the background commentary to U.S.S.G. § 2A4.1.

U.S.S.G. App. C, Amend. 478 (1993).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-10905
                                -2-

     Because Amendment 478 is not a listed amendment in U.S.S.G.

§ 1B1.10(c), p.s., and Anderson is seeking relief pursuant to 18

U.S.C. § 3582(c)(2), he is not entitled to take advantage of the

amendment whether it contained substantive changes or merely

clarified the Sentencing Guidelines.     See United States v.

Davidson, 283 F.3d 681, 684 (5th Cir. 2002); United States v.

Drath, 89 F.3d 216, 217 (5th Cir. 1996).     The district court did

not abuse its discretion in denying Anderson leave to file an 18

U.S.C. § 3582(c)(2) motion for reduction of sentence based on

Amendment 478.

     Because Anderson has not demonstrated a nonfrivolous issue

for appeal, he cannot proceed IFP.     See FED. R. APP. P. 24(a).

Because his appeal is without arguable merit, it is dismissed as

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2; see also Baugh v. Taylor, 117 F.3d 197,

201-02 (5th Cir. 1997).

     We warn Anderson that the filing of any frivolous pleading

in this court or any court subject to the jurisdiction of this

court or the prosecution of any frivolous action or appeal will

subject him to sanctions, including monetary penalties and

additional restrictions on his ability to file actions and

appeals.   See also In re Anderson, No. 00-10484 (5th Cir. Apr.

26, 2002) (unpublished; barring Anderson from filing certain

appeals, motions, or pleadings without permission).

     MOTION FOR IFP DENIED; APPEAL DISMISSED; SANCTION WARNING

ISSUED.